Citation Nr: 0417417
Decision Date: 06/29/04	Archive Date: 09/01/04

Citation Nr: 0417417	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  93-10 450	)	DATE JUN 29 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Kenneth. M. Carpenter, 
Attorney



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



ORDER TO VACATE

The Board of Veterans' Appeals, (Board) issued a decision 
dated December 27, 1999, that denied an effective date 
earlier than May 6, 1992, for grant of service connection for 
posttraumatic stress disorder (PTSD).  The Board subsequently 
issued another decision dated June 21, 2002, that denied an 
effective date earlier than May 6, 1992, for grant of service 
connection for PTSD. 

Pursuant to a Joint Motion for Remand, in an order dated 
August 28, 2003, the United States Court of Appeals for 
Veterans Claims (CAVC) vacated the June 21, 2002 Board 
decision and remanded it to the Board for readjudication.  
The Board has since determined that the veteran is entitled 
to an effective date of December 21, 1989 for grant of 
service connection for PTSD and will issue that decision 
under docket number 98-00 075A.  

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative when 
the veteran has been denied due process of law.  38 C.F.R. 
§ 20.904(a) (2003).  Pursuant to an earlier Joint Motion for 
Remand, the parties sought to have the Board decision vacated 
and stipulated that the December 27, 1999 Board decision 
failed to consider a recently received and relevant service 
department record.  Failure to consider this evidence and 
failure to forward it to the RO for initial consideration 
denies the veteran of due process.  Thus, the Board has 
determined that the December 27, 1999, Board decision should 
be vacated.  



	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2

Citation NR: 9621524	
Decision Date: 07/31/96		Archive Date: 08/06/96
DOCKET NO.  93-10 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to April 
1969.

This appeal arises before the Board of Veterans Appeals 
(Board) from an August 1992 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
post-traumatic stress disorder.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that post-traumatic stress disorder was 
incurred in service, and that service connection should be 
granted therefor.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1995), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim for service 
connection for post-traumatic stress disorder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  The incurrence of a stressor that would be productive of 
post-traumatic stress disorder is not shown.

3.  The evidence of record does not show that the veteran 
engaged in combat with the enemy.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 4.125 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that post-traumatic stress disorder was 
incurred in service, and that service connection should be 
granted therefor.  After a review of the record, the Board 
finds that the evidence does not support the veterans 
contentions, and that his claim is denied.

A diagnosis of Post-traumatic stress disorder, chronic was 
rendered by a VA physician in February 1990, and a July 1992 
VA post-traumatic stress disorder examination notes a 
diagnosis of Post-traumatic stress disorder, mild to 
moderately symptomatic.  However, the mere fact that post-
traumatic stress disorder has been diagnosed does not, in and 
of itself, warrant the granting of service connection for 
that disability.  The provisions of 38 C.F.R. § 3.304(f) 
(1995) stipulate, in pertinent part, that

[s]ervice connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed stressor actually 
occurred, and a link, established by 
medical evidence, between current 
symptomatology and the claimed inservice 
stressor.  If the claimed stressor is 
related to combat, service department 
evidence that the veteran was engaged in 
combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to 
the contrary, as conclusive evidence of 
the claimed inservice stressor.

There is no doubt that the first element of these criteria is 
satisfied.  The Board acknowledges that a clear diagnosis 
of post-traumatic stress disorder has been rendered.  It is 
the second element of these criteria, that there be credible 
supporting evidence that the claimed stressor actually 
occurred, on which the Board finds that the veterans claim 
for service connection for post-traumatic stress disorder 
fails.

Implicit in the requirement that there be credible 
supporting evidence that the claimed stressor actually 
occurred is the requirement that the event or incident cited 
is of such a nature as to constitute a stressor; that is, 
evidence as to whether or not the incident actually occurred 
is immaterial if the incident could not be a stressor for 
purposes of clinically establishing the presence of post-
traumatic stress disorder.  The question of whether an event 
or incident, or series of events or incidents constitutes a 
stressor is a factual determination; the Board is not obliged 
to accept the opinions of medical personnel or the 
uncorroborated account of the veteran on this point.  Swann 
v. Brown, 5 Vet.App. 229 (1993); Wilson v. Derwinski, 2 
Vet.App. 614 (1992); Wood v. Derwinski, 1 Vet.App. 190 
(1991), reconsidered, 1 Vet.App. 406 (1991).  See also West 
v. Brown, 7 Vet.App. 70 (1991),  (The Board could not reject 
a medical diagnosis of post-traumatic stress disorder based 
on a finding that a veterans stressors were sufficient to 
support such a diagnosis).

The provisions of 38 C.F.R. § 4.125 (1995) stipulate that the 
psychiatric nomenclature used by VA is to be based on the 
third edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-III and DSM-III-R) issued by the 
American Psychiatric Association (APA).  DSM-III-R defines 
post-traumatic stress disorder as a psychiatric disorder 
having its onset as an incident of armed conflict or enemy 
action, following bombing or shipwreck, the results of 
internment, or having been a prisoner of war under inhumane 
or severely deprived conditions, or similar life-threatening 
episodes, or performance of duty such as grave registration 
or nursing duty in a burn ward.  In order to justify a 
diagnosis of post-traumatic stress disorder, the manual 
requires a finding that the person has experienced an event 
that is outside the range of usual human experience and that 
would be markedly distressing to almost anyone, e.g., serious 
threat to ones life or physical integrity; serious threat or 
harm to ones children, spouse, or other close relatives, and 
friends; sudden destruction of ones home or community; or 
seeing another person who has recently been, or is being, 
seriously injured or killed as the result of an accident or 
physical violence.

The Board notes that the veteran has been notified of these 
criteria in the November 1992 statement of the case, and that 
the due process considerations established by the Court in 
Thurber v. Brown, 5 Vet.App. 119 (1993), have been satisfied.  
The Board may use these criteria to evaluate his claim 
without prejudice to the veteran.

The question that must now be resolved by the Board is 
whether the events and incidents cited by the veteran as 
stressors are, in fact, stressors under the criteria listed 
above.  Only if they do constitute stressors must the Board 
then ascertain whether the evidence shows that these events 
or incidents actually occurred, and that the veteran was 
involved in those events.

A review of the veterans claims folder by the Board reveals 
that the veteran has cited a variety of incidents and events 
which he alleges caused his post-traumatic stress disorder.  
According to the veteran, the following purported incidents 
constitute the stressful occurrences which have resulted in 
his post-traumatic stress disorder:

1.  Digging up graves looking for MIAs 
in operations Swift Play II/Allenbrook 
in Quangnam Province July 68 August 68.

2.  Killing VC in operation Maui Peak 
Oct 68.

3.  A buddy in my company killed by VC in 
combat operation Taylor Common in 
Quangnam Province RVN Dec 68.

4.  Killing five people.

5.  Killing everything in a village.

6.  Picking up dead who were MIAs and 
dead in a field for weeks and putting 
them in green bags.

7.  Shrapnel to both arms.

Prior to any determination by the Board with regard to 
whether these particular events and incidents constitute 
stressors, the Board must ascertain whether the veteran was 
involved in combat with the enemy.  The Court has held that a 
finding that the veteran was involved in combat with the 
enemy, and that his claimed stressors pertain to such combat, 
presents a situation whereby

the veterans lay testimony regarding 
claimed stressors must be accepted as 
conclusive as to their actual occurrence 
and no further development for 
corroborative evidence will be required, 
provided that the veterans testimony is 
found to be satisfactory, e.g., 
credible, and consistent with the 
circumstances, conditions, or hardships 
of such service.  38 U.S.C. § 1154(b); 
38 C.F.R. § 3.304(d), (f)Where, however, 
the VA determines that the veteran did 
not engage in combat with the enemy, or 
that the veteran did engage in combat 
with the enemy but the claimed stressor 
is not related to such combat, the 
veterans lay testimony, by itself, will 
not be enough to establish the occurrence 
of the alleged stressor.  Instead, the 
record must contain service records which 
corroborate the veterans testimony as to 
the occurrence of the claimed stressor.  
38 U.S.C. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f)

Wood, at 76.

After considering the evidentiary record, the Board must 
conclude that this evidence does not show that the veteran at 
any time engaged in combat with the enemy.  The service 
records indicate that the veteran arrived in Vietnam on May 
17, 1968, and that he left Vietnam for the Philippines on 
June 16, 1968.  He returned to Vietnam on December 7, 1968, 
and again departed on April 11, 1969.  His Form DD 214, 
Report of Separation from Active Duty, does not indicate that 
he was awarded any of the combat citations such as the Purple 
Heart Medal or Combat Infantryman Badge, identified by 
38 U.S.C.A. § 1154(f) (1995), as indicia of combat with the 
enemy.  The veterans Combat History-Expeditions-Awards form 
also does not indicate that the veteran received any combat 
citations.  The veteran has submitted a Transmittal of and/or 
Entitlement to Awards form which shows that the veteran was 
received additional medals which are not indicated in his 
service and personnel records.  However, none of the 
indicated citations is a combat citation for the purposes of 
38 U.S.C.A. § 1154(f) (1995).  Although the veteran has 
claimed a shrapnel injury, there is no evidence of such an 
injury in the service medical records, and the Board 
specifically notes that the veteran was not awarded the 
Purple Heart Medal.

The veterans Combat History-Expeditions-Awards form includes 
notations that he participated in several operations from May 
1968 to April 1969, however, as indicated above, his service 
records indicate that he was not in Vietnam during most of 
these operations.  The veterans file also includes reports 
from the Marine Corps Historical Center and the U.S. Army & 
Joint Services Environmental Support Group.  These reports 
list information about the operations in which the veteran 
alleges he participated.  Neither report serves to 
corroborate the veterans allegation that he was engaged in 
combat with the enemy.  The Marine Corps Historical Center 
Report contains excerpts from James S. Santelli, History and 
Museums Division, Headquarters, U.S. Marine Corps, A Brief 
History of the 7th Marines (1980).  The excerpts give a 
detailed history of the 7th Marines during the period when 
the veteran was a member of the 1st Marine Division, 7th 
Marines, 2nd Battalion, G Company.  However, that history 
does not indicate that the 2nd Battalion of the 7th Marines 
was involved in combat during the period that the veterans 
service records indicate that he was in Vietnam.

After considering this evidentiary record, and particularly 
the veterans service records, the Board must conclude that 
this evidence does not show that the veteran at any time 
engaged in combat with the enemy.  It therefore follows 
that his lay testimony regarding the actual occurrence of his 
claimed stressors is insufficient, in and of itself, to 
establish that they occurred in the nature and manner that he 
has alleged.  Service records constituting credible 
supporting evidence, corroborating his statements with 
regard to the occurrence of the claimed stressors, are not of 
record.

Accordingly, the question of whether any or all of these 
particular incidents were of such nature and severity as to 
constitute a stressor is not dispositive, inasmuch as a 
review of the veterans claims folder does not reveal any 
credible supporting evidence that any of these claimed 
stressors actually occurred, as is required under the 
provisions of 38 C.F.R. § 3.304(f) (1995), nor does such 
review reveal the corroborating service records required by 
statute at 38 U.S.C.A. § 1154(b) (West 1991).  He has not 
furnished documents demonstrating that any of these purported 
incidents in fact took place, nor has he provided sufficient 
information which would allow the VA to obtain such 
documentation.

The Board recognizes that the Court, in West, held that the 
Board could not reject a medical diagnosis of post-traumatic 
stress disorder that was based on a finding that a veterans 
stressors were sufficient to support such a diagnosis.  
However, it may be inferred by the West decision that it must 
be demonstrated by the evidence that the purported stressors 
did in fact occur.  The Court held, with regard to the 
claimant in West, that the Board, if it found that the 
claimant had not been in combat or that his alleged stressors 
were not related to combat it then will have to determine, 
as a preliminary matter, whether the appellants testimony as 
to the claimed stressor is corroborated sufficiently by 
service records to establish the occurrence of the claimed 
stressful events.  West, at 79.  Here, the Board finds that 
the veterans claimed stressors are not sufficiently 
corroborated by the service records to establish their 
occurrence, and thus, the medical diagnoses of post-traumatic 
stress disorder which are based on the uncorroborated 
allegations of the veteran may be rejected.

As indicated above, the Board has found that the evidence 
with regard to the purported stressors consists primarily of 
the veterans uncorroborated lay testimony.  The service 
records do not demonstrate that the incidents alleged by the 
veteran occurred as he has alleged.  As also indicated above, 
pertinent statutory and regulatory provisions stipulate that 
in the absence of combat involvement, the veterans 
allegations are an insufficient basis upon which to find that 
a stressful event occurred or that he was involved in such an 
event.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veterans claim for service 
connection for post-traumatic stress disorder, and his claim 
therefor is denied. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 
1991); 38 C.F.R. § 3.303, 3.304, 4.125 (1995).


ORDER

Service connection for post-traumatic stress disorder is 
denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

The Board of Veterans' Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, 741 
(1994), permits a proceeding instituted before the Board to 
be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1995), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -




